                  Case 15-28491                 Doc 105            Filed 04/15/19 Entered 04/15/19 13:56:33                                      Desc Main
                                                                    Document     Page 1 of 11




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS


                In Re:                                                                          §
                                                                                                §
                FRONTIER, MICHAEL                                                               §           Case No. 15-28491
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 08/20/2015 . The undersigned trustee was appointed on 02/15/2017 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $               34,845.57

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                        14,537.96
                                                  Bank service fees                                                                   0.00
                                                  Other payments to creditors                                                         0.00
                                                  Non-estate funds paid to 3rd Parties                                                0.00
                                                  Exemptions paid to the debtor                                                       0.00
                                                  Other payments to the debtor                                                        0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $               20,307.61

                 The remaining funds are available for distribution.


          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
        Case 15-28491                  Doc 105           Filed 04/15/19 Entered 04/15/19 13:56:33                                      Desc Main
                                                          Document     Page 2 of 11




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 10/30/2017 and the
      deadline for filing governmental claims was 10/30/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 4,234.56 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 4,234.56 , for a total compensation of $ 4,234.56 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 04/03/2019                                     By:/s/GINA B. KROL
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                             Case 15-28491                 Doc 105     Filed 04/15/19
                                                                                                  FORM 1Entered 04/15/19 13:56:33                                        Desc Main
                                                                                        Document      Page
                                                                              INDIVIDUAL ESTATE PROPERTY   3 of 11
                                                                                                         RECORD  AND REPORT                                                                                            Page:       1
                                                                                                            ASSET CASES                                                                                                 Exhibit A
Case No:              15-28491      JSB    Judge: JANET S. BAER                                                                                 Trustee Name:                      GINA B. KROL
Case Name:            FRONTIER, MICHAEL                                                                                                        Date Filed (f) or Converted (c):    08/20/15 (f)
                                                                                                                                               341(a) Meeting Date:                09/15/15
For Period Ending: 04/03/19                                                                                                                    Claims Bar Date:                    10/30/17



                                       1                                                    2                            3                          4                         5                                    6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                                Asset Description                                    Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                Gross Value of Remaining Assets
                    (Scheduled and Unscheduled (u) Property)                           Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. CASH                                                                                         40.00                              0.00                                                0.00                     FA
     Cash on hand
 2. FINANCIAL ACCOUNTS                                                                          280.00                              0.00                                                0.00                     FA
     TCF checking
 3. HOUSEHOLD GOODS                                                                             500.00                              0.00                                                0.00                     FA
     Misc. household goods and furnishings
 4. WEARING APPAREL                                                                             150.00                              0.00                                                0.00                     FA
     Misc. clothing and wearing apparel.
 5. VEHICLES                                                                               24,000.00                                0.00                                                0.00                     FA
     2013 Chrysler 300 Varvatos collection.
 6. INHERITANCE (u)                                                                               0.00                              0.00                                           34,845.57                     FA

                                                                                                                                                                                                  Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                        $24,970.00                              $0.00                                           $34,845.57                            $0.00
                                                                                                                                                                                                  (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Debtor's brother passed away within 6 months of Chapter 7 filing. Debtor received inheritance and failed to disclose
   to Trustee. Trustee reopened the case to pursue turnover of money and revocation of discharge. Debtor has aggressively
   defended and has gone outside of bankruptcy case to settle claims. Trustee is continuing to pursue.
   October 19, 2018, 12:28 pm


   Case was reopened to allow trustee to administer undisclosed inheritance. Trustee also filed a revocation of discharge
   case.




LFORM1     UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                                              Ver: 22.01
                                            Case 15-28491              Doc 105     Filed 04/15/19
                                                                                              FORM 1Entered 04/15/19 13:56:33                       Desc Main
                                                                                    Document      Page
                                                                          INDIVIDUAL ESTATE PROPERTY   4 of 11
                                                                                                     RECORD  AND REPORT                                                     Page:      2
                                                                                                      ASSET CASES                                                            Exhibit A
Case No:            15-28491       JSB    Judge: JANET S. BAER                                                            Trustee Name:                      GINA B. KROL
Case Name:          FRONTIER, MICHAEL                                                                                     Date Filed (f) or Converted (c):   08/20/15 (f)
                                                                                                                          341(a) Meeting Date:               09/15/15
                                                                                                                          Claims Bar Date:                   10/30/17
   July 27, 2017, 10:38 am


   Initial Projected Date of Final Report (TFR): 12/31/18        Current Projected Date of Final Report (TFR): 12/31/19


           /s/     GINA B. KROL
   __________________________________________ Date: 04/03/19
           GINA B. KROL




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                    Ver: 22.01
                                           Case 15-28491              Doc 105     Filed 04/15/19 Entered 04/15/19 13:56:33                                 Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   5 of 11                                                                                                 Page:       1
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                        Exhibit B
  Case No:             15-28491 -JSB                                                                                             Trustee Name:                       GINA B. KROL
  Case Name:           FRONTIER, MICHAEL                                                                                         Bank Name:                          Axos Bank
                                                                                                                                 Account Number / CD #:              *******0183 Checking Account
  Taxpayer ID No:    *******9836
  For Period Ending: 04/03/19                                                                                                    Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                                 Separate Bond (if applicable):


           1              2                                 3                                                4                                                 5                         6                         7
    Transaction       Check or                                                                                                          Uniform                                                              Account / CD
       Date           Reference                 Paid To / Received From                          Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)             Balance ($)
                                                                                   BALANCE FORWARD                                                                                                                           0.00
          12/21/18        6        Michael Frontier                                Settlement                                          1229-000                    2,000.00                                             2,000.00
          12/28/18        6        Michael Frontier                                Inheritance                                         1229-000                    8,000.00                                            10,000.00
          01/24/19        6        Michael Frontier                                                                                    1229-000                 24,845.57                                              34,845.57
          01/24/19     002001      Gina Krol                                       Attorneys' Fees                                     3110-000                                              4,718.30                  30,127.27
                                   105 W. Madison St., Ste. 1100
                                   Chicago, IL 60602
          01/24/19     002002      Cohen & Krol                                    Attorney's Fees                                     3110-000                                              9,436.60                  20,690.67
                                   105 W. Madison Street
                                   Suite 1100
                                   Chicago, IL 60602
          01/24/19     002003      Cohen & Krol                                    Attorney's Expenses                                 3120-000                                               376.30                   20,314.37
                                   105 W. Madison Street
                                   Suite 1100
                                   Chicago, IL 60602
          02/20/19     002004      International Sureties Ltd.                     Bond Premium Payment                                2300-000                                                  6.76                  20,307.61
                                   Suite 420
                                   701 Poydras Street
                                   New Orleans, LA 70139

                                                                                                             COLUMN TOTALS                                      34,845.57                 14,537.96                     20,307.61
                                                                                                                 Less: Bank Transfers/CD's                           0.00                      0.00
                                                                                                             Subtotal                                           34,845.57             14,537.96
                                                                                                                 Less: Payments to Debtors                                                 0.00
                                                                                                             Net
                                                                                                                                                                34,845.57             14,537.96
                                                                                                                                                                                     NET                           ACCOUNT
                                                                                                             TOTAL - ALL ACCOUNTS                      NET DEPOSITS             DISBURSEMENTS                      BALANCE
                                                                                                             Checking Account - ********0183                     34,845.57                  14,537.96                  20,307.61
                                                                                                                                                     ------------------------   ------------------------   ------------------------
                                                                                                                                                                 34,845.57                  14,537.96                  20,307.61


                                                                                                                                 Page Subtotals                 34,845.57                    14,537.96
          UST Form 101-7-TFR (5/1/2011) (Page: 5)                                                                                                                                                                       Ver: 22.01
LFORM24
                                          Case 15-28491              Doc 105     Filed 04/15/19 Entered 04/15/19 13:56:33                       Desc Main
                                                                                  DocumentFORM Page
                                                                                                2   6 of 11                                                                                Page:    2
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                       Exhibit B
  Case No:             15-28491 -JSB                                                                                   Trustee Name:                    GINA B. KROL
  Case Name:           FRONTIER, MICHAEL                                                                               Bank Name:                       Axos Bank
                                                                                                                       Account Number / CD #:           *******0183 Checking Account
  Taxpayer ID No:    *******9836
  For Period Ending: 04/03/19                                                                                          Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                       Separate Bond (if applicable):


          1               2                              3                                            4                                            5                       6                    7
    Transaction       Check or                                                                                                Uniform                                                      Account / CD
       Date           Reference                Paid To / Received From                    Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                                                                                                                           ==============           ==============        ==============
                                                                                                                                            (Excludes Account       (Excludes Payments          Total Funds
                                                                                                                                                    Transfers)             To Debtors)            On Hand




                                                                                                                       Page Subtotals                        0.00                  0.00
          UST Form 101-7-TFR (5/1/2011) (Page: 6)                                                                                                                                                   Ver: 22.01
LFORM24
                 Case 15-28491                 Doc 105       Filed 04/15/19 Entered 04/15/19 13:56:33                             Desc Main
                                                              Document     Page 7 of 11

                                                                         EXHIBIT C
 Page 1                                                                                                                                        Date: April 03, 2019
                                                                  ANALYSIS OF CLAIMS REGISTER

  Case Number:      15-28491                                              Priority Sequence
  Debtor Name:      FRONTIER, MICHAEL                                                              Joint Debtor:

 Code #            Creditor Name & Address              Claim Class    Notes                            Scheduled                    Claimed               Allowed
                 Cohen & Krol                         Administrative                                               $0.00          $14,154.90              $14,154.90
 001             105 W. Madison Street
 3110-00         Suite 1100
                                                                                   7356222000183    01/24/19       2001             4,718.30
                 Chicago, IL 60602
                                                                                   7356222000183    01/24/19       2002             9,436.60
                 Cohen & Krol                         Administrative                                               $0.00             $376.30                 $376.30
 001             105 W. Madison Street
 3120-00         Suite 1100
                 Chicago, IL 60602
                                                                                   7356222000183    01/24/19       2003               376.30
                 Clerk of US Bankruptcy Court         Administrative                                           $260.00               $260.00                 $260.00
 001             219 S. Dearborn St.
 2700-00         7th Floor
                 Chicago, IL 60606

 GIN             Gina B. Krol                         Administrative                                               $0.00           $4,234.56               $4,234.56
 001             105 W. Madison St., Ste. 1100
 2100-00         Chicago, IL 60603



 000001          PYOD, LLC its successors and assigns Unsecured                                                    $0.00           $8,288.90               $8,288.90
 070             as
 7100-90         assignee
                 of Citibank, N.A.
                 Resurgent Capital Services
                 PO Box 19008
                 Greenville, SC 29602

 000002          Richard Mahoney                      Unsecured                                                    $0.00       $1,234,618.83            $1,234,618.83
 070             Kordik Law Firm                       Claimiant withdrew claims on 6/22/18
 7100-00         276 N. Addison Ave.
                 Elmhurst, IL 60126-2723

 000003          Tara Mahoney                         Unsecured                                                    $0.00         $345,000.00             $345,000.00
 070             Kordik Law Firm                       Claimant withdrew claims on 6/22/18
 7100-00         276 N. Addison Ave.
                 Elmhurst, IL 60126-2723

 000004          Portfolio Recovery Associates, LLC   Unsecured                                                    $0.00           $8,175.88               $8,175.88
 070             Successor to
 7100-90         U.S. BANK NATIONAL
                 ASSOCIATION
                 POB 41067
                 Norfolk VA 23541



 BOND            International Sureties Ltd.          Administrative                                               $0.00               $6.76                   $6.76
 999             Suite 420
 2300-00         701 Poydras Street
                 New Orleans, LA 70139
                                                                                   7356222000183    02/20/19       2004                 6.76




CREGIS2
          UST Form 101-7-TFR (5/1/2011) (Page: 7)                                                                          Printed: 04/03/19 02:06 PM      Ver: 22.01
                  Case 15-28491              Doc 105          Filed 04/15/19 Entered 04/15/19 13:56:33                      Desc Main
                                                               Document     Page 8 of 11

                                                                             EXHIBIT C
 Page 2                                                                                                                                  Date: April 03, 2019
                                                                      ANALYSIS OF CLAIMS REGISTER

  Case Number:      15-28491                                                Priority Sequence
  Debtor Name:      FRONTIER, MICHAEL                                                           Joint Debtor:

 Code #            Creditor Name & Address               Claim Class      Notes                      Scheduled                 Claimed               Allowed

                     Case Totals:                                                                          $260.00       $1,615,116.13            $1,615,116.13
          Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGIS2
          UST Form 101-7-TFR (5/1/2011) (Page: 8)                                                                    Printed: 04/03/19 02:06 PM      Ver: 22.01
       Case 15-28491              Doc 105    Filed 04/15/19 Entered 04/15/19 13:56:33              Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 15-28491
     Case Name: FRONTIER, MICHAEL
     Trustee Name: GINA B. KROL
                         Balance on hand                                              $               20,307.61

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                           Interim Payments Proposed
                         Reason/Applicant              Total Requested     to Date          Payment
       Trustee Fees: GINA B. KROL                     $         4,234.56 $                0.00 $         4,234.56
       Attorney for Trustee Fees: Cohen & Krol        $        14,154.90 $        14,154.90 $                0.00
       Charges: Clerk of US Bankruptcy Court          $           260.00 $                0.00 $          260.00
       Other: International Sureties Ltd.             $               6.76 $              6.76 $             0.00
       Other: Cohen & Krol                            $           376.30 $           376.30 $                0.00
                 Total to be paid for chapter 7 administrative expenses               $                  4,494.56
                 Remaining Balance                                                    $               15,813.05


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 9)
       Case 15-28491              Doc 105   Filed 04/15/19 Entered 04/15/19 13:56:33              Desc Main
                                            Document      Page 10 of 11




                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 16,464.78 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 96.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          PYOD, LLC its successors
                          and assigns as
                          assignee
                          of Citibank, N.A.
                          Resurgent Capital Services
                          PO Box 19008
     000001               Greenville, SC 29602       $         8,288.90 $              0.00 $          7,960.80
                          Portfolio Recovery
                          Associates, LLC
                          Successor to
                          U.S. BANK NATIONAL
                          ASSOCIATION
                          POB 41067
     000004               Norfolk VA 23541           $         8,175.88 $              0.00 $          7,852.25
                 Total to be paid to timely general unsecured creditors               $               15,813.05
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 10)
       Case 15-28491              Doc 105   Filed 04/15/19 Entered 04/15/19 13:56:33            Desc Main
                                            Document      Page 11 of 11




                                                          NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
